Citation Nr: 1759220	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  07-18 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for residuals of pneumonia.

4.  Entitlement to service connection for residuals of loss of toenails and crushed toes.

5.  Entitlement to service connection for tinea pedis.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for alcoholism.

8.  Entitlement to service connection for a right knee disability.

9.  Entitlement to service connection for a left knee disability.

10.  Entitlement to service connection for dysentery.

11.  Entitlement to service connection for heat stroke.

12.  Entitlement to a compensable evaluation for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2006.

In December 2011 the Board remanded the case to schedule a requested Travel Board hearing.  In a September 2016 written statement, the Veteran indicated that he did not wish to appear at a hearing and wanted his claims to be considered on the evidence of record.

The issues of entitlement to service connection for a skin disorder, residuals of loss of toenails and crushed toes, tinea pedis, right and left knee disorders, and heat stroke, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of hepatitis C, pneumonia, or dysentery.

2.  The Veteran's current hypertension did not have its onset in service or for many years thereafter, and is not related to service.

3.  Alcoholism is the result of the Veteran's willful misconduct.

4.  The Veteran does not have active malaria or any residuals of malaria affecting a body system.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C. §§ 101, 1110, 1131, 5107 (2016); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for pneumonia have not been met.  38 U.S.C. §§ 101, 1110, 1131, 5107 (2016); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for dysentery have not been met.  38 U.S.C. §§ 101, 1110, 1131, 5107 (2016); 38 C.F.R. § 3.303 (2017).

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2016), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for alcoholism have not been met.  38 U.S.C. §§ 105, 1110, 1131 (2012); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2017).

6.  The criteria for a compensable rating for residuals of malaria have not been met.  38 U.S.C. §§ 1155, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.88b, Diagnostic Code 6304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017).  Standard letters in January 2005 and June 2006 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (2012); 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have been obtained.  The Veteran was provided a VA medical examination in October 2009.  The examination, taken together with the other evidence of record, is sufficient evidence for deciding the claims addressed herein.  While the Veteran's representative has requested a new examination addressing the claim for a compensable rating, the Board finds that, given that the October 2009 examination found no residuals of malaria, and that there is no indication in the record of any current active malaria, that such examination is not necessary to rate the disability.  See 38 C.F.R. § 3.327 (a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007). Thus, VA's duty to assist has been met.

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  This regulation is potentially relevant to the Veteran's claim, because hypertension is one of the chronic diseases listed in 38 C.F.R. § 3.309 (a).

Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and was not the result of the Veteran's own willful misconduct or the result of the Veteran's abuse of alcohol or drugs.  38 U.S.C. § 105; 38 C.F.R. § 3.301 (a).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301 (c)(3).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id. 

The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b) (2016).

A. Hepatitis C, Pneumonia, and Dysentery

The Veteran contends that he incurred hepatitis C, pneumonia, and dysentery during active service. 

The Veteran's service treatment records do not contain any complaints or diagnoses of pneumonia, dysentery, or hepatitis C.  The service treatment records note that he was treated for gastroenteritis in April 1974, July 1974, and September 1974.  In October 1973 the Veteran was noted to have a resolving viral illness with possible low grade hepatitis.  The August 1975 service separation examination noted normal lungs and chest, abdomen and viscera, and normal chest X-ray.  

A January 1998 hepatitis C lab test was negative.  On a hepatitis risk factor questionnaire completed by the Veteran in February 2006, he wrote "no" beside each question.  On VA hepatitis C risk assessment in November 2002, the treatment provider listed "intemperate alcohol use," and on risk assessment in April 2003 the treatment provider listed "intranasal cocaine use."

The Veteran was treated for gastroenteritis in March 1994 and pneumonia in January 1998.

The October 2009 VA examination noted no evidence of dysentery and no sign of pulmonary disease.  The examiner noted that the Veteran reported having been diagnosed with hepatitis C in the past "at a Los Angeles clinic."  The examiner recommended a hepatitis C lab test.  

The Board notes that the Veteran's written statements indicate that he believed he had been diagnosed with hepatitis C during VA treatment in Los Angeles in approximately 2001.  Review of his treatment records from that facility dated from 1998 to 2003 do not show any diagnosis of hepatitis C.  

At no time during the pendency of this claim has there been a diagnosis of pneumonia, dysentery of hepatitis C.  In the absence of proof of such present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

There is no diagnosis of hepatitis C, pneumonia, or dysentery by a medical professional, and the Veteran is not shown to be competent to diagnose such disabilities.  Although he is competent to attest as to symptoms he has observed, a diagnosis of pneumonia, dysentery, or hepatitis C is not a simple medical condition susceptible to lay diagnosis and, there is no evidence of record to show that his reported symptoms have supported a diagnosis by any medical professional.  Nor is pneumonia, dysentery, or hepatitis C a condition for which lay observation has been found to be competent to establish the presence of disability.  Charles v. Principi, 16 Vet. App. 370 (2002).

With respect to the examiner's recommendation of further laboratory testing to confirm a current diagnosis of hepatitis C, the Board finds this need not be accomplished.  The only in-service risk factors for hepatitis C noted in the record and reported by the Veteran are the use of intranasal drugs and intemperate alcohol use, both of which are considered willful misconduct.  As service connection would be precluded for any current diagnosis of hepatitis C based on these etiologies, there is no reasonable basis upon which to further delay the appeal.  Service connection may not be granted where a disability is the result of an abuse of drugs or alcohol.  See 38 C.F.R. § 3.301 (a) (2017).  Remand of this issue would merely delay adjudication with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As there is no diagnosis of pneumonia, dysentery, or hepatitis C, it is unnecessary to consider whether the claims meet criteria of any other elements of service connection regarding an in-service incurrence or aggravation of a disease or injury; or a causal relationship between the present disability and any disease or injury incurred or aggravated during service, the so-called "nexus" requirement including criteria of 38 C.F.R. §3.304 (f).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The preponderance of the evidence is against the claims for service connection for pneumonia, dysentery, and hepatitis C; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107 (b).

B. Hypertension

The service treatment records do not show a diagnosis of hypertension.  In November 1973 his blood pressure was noted as 110/64.  In March 1974 it was 128/84.  On the service separation examination in August 1975, blood pressure was noted as 120/80.  

Post-service, the following blood pressure readings were noted:  July 1977, 112/70; December 1982, 110/84; April 1983, 140/90 and 110/50.  A VA examination in May 1984 noted a blood pressure reading of 100/70.  A VA treatment record in September 1993 shows a diagnosis of mild hypertension.  Subsequent treatment records have continued to note hypertension.

The Board finds that service connection is not warranted for hypertension.  The evidence does not show that hypertension manifested during service or to a compensable degree within a year after discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.  The service treatment and examination records are silent as to any diagnosis of hypertension, and the earliest clinical evidence of diagnosed hypertension dates approximately 18 years after discharge.  VA examination in 1984, nine years after service, did not show hypertension.  

Furthermore, the evidence does not contain sufficient evidence linking the currently diagnosed hypertension to service.  While the Veteran filed a claim that his hypertension is related to service, the question of whether it is related to his military service does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in this case.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Moreover, the evidence does not establish an in-service injury, disease or event to which any current hypertension could plausibly be related; that is, there is no indication that it might be related to service besides the claim, which is insufficient to trigger VA's duty to assist. 

Accordingly, service connection for hypertension is not warranted.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for hypertension, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

C. Alcoholism 

VA's General Counsel has confirmed that direct service connection for a disability that is a result of a Veteran's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).

A July 1977 VA treatment record noted that the Veteran was an alcoholic.  In January 1998, alcohol dependence, continuous, was noted.  A November 2002 treatment record referred to intemperate alcohol use.  An October 2009 VA examination noted a diagnosis of alcoholic polyneuropathy.

Alcohol and drug abuse or dependence, as a primary disability, is not an acquired psychiatric disorder for which a grant of service connection is possible.  Furthermore, because the alcohol abuse was due to the Veteran's willful misconduct, and there is no clear evidence to suggest otherwise, service connection for alcoholism is not warranted as a matter of law.

Where the law is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, for the reasons discussed herein, the Veteran is not entitled to service connection for alcoholism.  38 U.S.C.§§ 105, 1110, 1131 (2012); 38 C.F.R. §§ 3.301, 3.303 (2017).

III. Increased Rating

The Veteran seeks a higher for service-connected residuals of malaria.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Board finds that the service-connected residuals of malaria have not materially changed and a uniform evaluation is warranted.

The Veteran is currently rated for residuals of malaria under Diagnostic Code 6304, which provides for a single, 100 percent disability rating for an active disease.  38 C.F.R. § 4.88b, Diagnostic Code 6304.  A note for Diagnostic Code 6304 provides that residuals of the disease, such as liver or spleen damage, should be rated under the code appropriate for that body system.

The evidence shows the Veteran does not have active malaria to warrant a compensable rating under Diagnostic Code 6304.  

The Veteran reported that he has fevers and night sweats several times per year that he believes are manifestations of his malaria.  The Veteran is competent to provide statements of symptoms that are observable to his senses, but he is not competent to diagnose malaria or determine which conditions are residuals of malaria as it is an infectious disease affecting complex systems of the body best understood by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The service treatment records note the Veteran was diagnosed with malaria in October 1973.  After treatment, in November 1973 he was noted to be recovering.  A July 1974 service treatment record shows no evidence of recurrence of malaria.  A VA examination in May 1984 showed no evidence of active malaria.  On VA examination in October 2009, the examiner stated there was no evidence of active malaria.

The Board finds that the Veteran's reported symptoms of fever and sweats are not residuals of the malaria he contracted during service and thus, cannot be assigned a compensable rating on that basis.  The VA examinations in May 1974 and October 2009 have found no evidence of active malaria, and there is no other medical evidence showing active malaria at any time since service.  The Veteran's statements attributing these symptoms to malaria are outweighed by the medical examinations indicating that the Veteran has no active malaria and no current residuals related to malaria.  


ORDER

Service connection for hepatitis C is denied.

Service connection for residuals of pneumonia is denied.

Service connection for hypertension is denied.

Service connection for alcoholism is denied.

Service connection for dysentery is denied.

A compensable evaluation for malaria is denied.



REMAND

Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  With respect to the remaining issues on appeal, the Board finds that additional examinations are necessary.

A. Skin Disorder, Tinea Pedis, and Toenail Disability

The Veteran was seen in service with acne on his back in November 1974 and acne cysts in August 1975.  In March 1998 he was seen with a back cyst.  He has not been provided with a skin examination to determine the nature and extent of his claimed skin disorder and its relation to service.

The Veteran was seen in service in March 1974 with complaint of a possible broken toe.  X-ray showed no fracture.  He was seen with ingrown toenails in April 1975; a secondary infection of the right great toe was noted at that time.  Following service, the Veteran was seen with complaints of recurrent ingrown toenail in October 1993.  He had surgical removal of ingrown toenail in January 1994.  Fungal infection of the toe was noted in November 1995.  VA examination in October 2009 noted onychomycosis.  An examination is needed to determine whether the Veteran has any disability of the toenails that is related to service.

Additionally, the Veteran contends that he has tinea pedis that is related to service.  Tinea pedis was diagnosed in September 1993.  Examination is necessary to determine whether the Veteran currently has tinea pedis and if so whether it is related to service or to the toe complaints noted in service.

B. Right and Left Knees

The service treatment records note that the Veteran was seen in February 1973 with complaints of intermittent vague knee soreness.  Examination of the knees was within normal limits.  The service separation examination in August 1975 noted normal examination of the lower extremities.  On the report of medical history completed by the Veteran at that time, he denied having a trick or locked knee.

In February 1984, the Veteran reported that his left knee "gives out."  Examination showed no swelling, no crepitus, no abnormal laxity, and no effusion of the left knee.  On VA examination in May 1984, X-rays of the knees were normal.

In October 1993 the Veteran complained of chronic pain of both knees.  A September 1998 treatment record noted chronic left knee pain since a trauma 10 years earlier.  X-ray showed loose bodies in the left knee.  In April 2000 the Veteran was seen with a complaint of right knee pain for the past one and one-half weeks.  An October 2000 treatment record noted asymptomatic right knee muscle strain.

On VA examination in October 2009, the Veteran reported longstanding bilateral knee pain when standing or walking.  The examiner noted stable knees without swelling or deformity.  The examiner stated that "the chronic knee pain could be due to years in service, but also to his overweight condition and poor self-care.  In my opinion, less likely caused by service.  The orthopedic opinion on this matter is important."  The examiner recommended a special orthopedic examination to evaluate the knee claims.  No orthopedic examination was conducted.  The Board finds that such examination is necessary in order to determine the nature and etiology of any current right or left knee disorder.

C. Heat Stroke

The Veteran contends that he has residuals of heat stroke incurred in service.  On the VA examination in October 2009, the examiner stated that "the symptoms that patient has stated as heat intolerance and sweats could be due to obesity, or thyroid disease which I suggest to rule out."  A TSH laboratory test was requested to determine whether the Veteran had thyroid disease.  There is no indication in the record that such test was conducted.  The Board finds that such testing should be conducted, and another opinion obtained as to the nature and etiology of the Veteran's heat stroke complaints.

Accordingly, the case is REMANDED for the following action:

1.  Schedule an examination of the Veteran to determine the nature and etiology of any left and right knee disability.  The electronic claim file and a copy of this remand must be provided to the examiner.  All clinically indicated tests and studies should be conducted. 

The examiner must provide a diagnosis for each left and right knee disability found.  He/she must then indicate whether it is at least as likely as not (probability of 50 percent or greater) that each disorder had its onset in service or is etiologically related to the Veteran's periods of active service. 

The examiner must comment on the significance of the in-service knee complaints and findings summarized above relating to knee complaints since service.  The examiner must also set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his period of military service.

If the examiner determines that he/she cannot provide an opinion on the issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

The AOJ must ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.

2.  Schedule appropriate examination(s) of the Veteran to determine the nature and etiology of any toenail, foot, or disability, as well as whether thyroid disease is present.  The electronic claim file and a copy of this remand must be provided to the examiner(s).  All clinically indicated tests and studies should be conducted, including TSH laboratory testing. 

The examiner(s) must provide a diagnosis for each toenail and skin disability found, to include acne, ingrown toenails, onychomycosis, and tinea pedis.  If a thyroid disorder is found, the examiner must comment on whether the Veteran's complaints of heat intolerance are related to that finding.  

He/she must then indicate whether it is at least as likely as not (probability of 50 percent or greater) that each disorder had its onset in service or is etiologically related to the Veteran's periods of active service. 

The examiner(s) must comment on the significance of the in-service complaints and findings summarized above relating to acne cysts, ingrown toenails, toe injury, and toe infection, as well as the diagnoses of tinea pedis and onychomycosis after service.  

The examiner(s) must also set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his period of military service.

If any examiner(s) determines that he/she cannot provide an opinion on the issue without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

The AOJ must ensure that any additional evidentiary development suggested by the examiner(s) be undertaken so that a definite opinion can be obtained.

3.  Then readjudicate the claims.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


